Over the more than seven decades since this rostrum was raised to bear the weight of the entire world’s concerns, and the more than half century since the gloomy past of the Cold War began, we have heard in this Hall bright promises of democratic reconstruction — such as in the aftermath of the fall of the Berlin Wall — and of caring for people in need, as was the case with the Kosovo Albanians facing genocide in the late 1990s. Yet even here, in the General Assembly at its seventy-fourth session, this Hall has once again been witness to a dozen complaining voices, various diverging world views and a substantial number of predictions of looming threats.
Many years after the end of history was announced and vast enthusiasm for globalism prevailed, we have been through the worst economic recession since the Great Depression of the 1930s, experienced a rise in violent extremism and terrorism that began on 11 September 2001, when Al-Qaida killed nearly 3,000 innocent people, and been exposed to climate change, whose effects are felt in the air we breathe in the twenty-first century. While globalism can be criticized or endorsed, that does not actually matter in the end. What matters is that it exists. Nationalism might sound like an attractive alternative at times, and it can sometimes seem so, especially nowadays. But the range of issues that we face together is essentially transnational. Willy-nilly, we find ourselves in a context in which the distinction between national interests and global priorities is largely blurred if not entirely erased.
We live in a world in which, alongside its increasing opportunities, new threats are emerging on the horizon and new risks coming to the fore. Even worse, many of those threats and risks, however clearly they are expressed, do not usually meet with the right response. We live under an ozone layer that is thinning and in a climate that is melting icebergs. While security mechanisms are increasingly sophisticated and intelligence mechanisms have been improved, illegal migration, radicalization, extremism, organized crime and human smuggling have challenged not merely our security environment but the quality of our democracy. The range of issues clearly requires not just the mobilization of national capacities but much more efficient interaction at the transnational level.
Last Friday I had to interrupt my flight to New York after landing in Frankfurt, because Albania had been struck by a powerful earthquake. My country was severely damaged, but no lives were lost, thank God. As if that were not enough, just before the aftershocks subsided, we were assailed by a storm and a torrential downpour that made the situation even more horrible for our vulnerable citizens.
Science has progressed a great deal, and whether for good or bad goes well beyond the scope of this discussion, but it has not progressed to the point of being able to predict the arrival of earthquakes. However, while that may be the case with earthquakes, it is certainly not the case with regard to climate change, whose destructive effects can be tackled in advance in a number of ways. Needless to say, no country on Earth is immune to nature’s distorted hostilities or strong enough to cope with them alone. I am therefore pleased to be able to inform the Assembly that Albania has been working hard to achieve the Sustainable Development Goals by reducing greenhouse-gas emissions by 45 per cent in the next decade and achieving net- zero emissions by 2050, in accordance with the Paris Agreement on Climate Change. In addition, we have adopted a national climate change strategy, a mitigation action plan for greenhouse-gas emissions and a national climate-change adaptation plan, making Albania the first and so far the only country in the Western Balkans with a consolidated strategy on climate change.
We have undertaken many other initiatives to keep our skies blue and make our future horizon greener. New energy-efficiency standards in construction, a forthcoming ban on non-degradable plastic bags, a moratorium on hunting and logging and a growing tree-planting campaign are only a part of our ambition to make Albania a leading example for the green agenda. Those endeavours also serve as a reminder that climate action requires daily commitment. Not only is that true of action on climate change, it is certainly also true of the other great concern that we all share in today’s world — security.
An experienced army general once said that there are two types of countries in the world — small countries, and countries that are not aware that ultimately they too are small. Albania might be a small country from a global perspective, but it is aware of its global responsibility. During Albania’s decade of NATO membership, and regardless of the vast challenges we have faced, we have deployed troops to Kosovo, Bosnia and Herzegovina, Latvia, Mali and Afghanistan in order to make our mark in a world that should be safer and in hopes of a brighter future. Only a few months ago, two Albanian soldiers serving in NATO’s Enhanced Forward Presence in Latvia lost their lives in the line of duty while dismantling explosives. Albania proudly remembers them today, at the world’s largest gathering of nations. Their martyrdom is a universal reminder of the noblest of causes, the protection of freedom and security and the provision of security to maintain freedom.
Despite that tragic loss, which cut deeply and has left a void in our souls, Albania is still firmly willing and ready to take up new responsibilities in Iraq in support of that country’s efforts to achieve stability. Even after the triumph of the defeat of the Islamic State in Iraq and the Levant was declared, every country in the Assembly should be aware of the risks that come with post-caliphate metamorphosis. The small terrorist groups that may seem to have finally disappeared can still retain their capacity to launch brutal attacks. Neither the size of their territory nor their geographic location should prevent the world’s nations from carrying out their responsibilities and meeting their obligations.
Albania is particularly concerned about Iran’s destabilizing behaviour in the Middle East, but also by its often disruptive actions with regard to the Iranian opposition community, which has suffered despicable massacres and which my country is now generously hosting. We have had to respond firmly to various illicit activities against our national security interests and we stand firmly with countries that have been hurt by such activities, whether at sea or on land. No country is too small to take on its global responsibilities, regardless of its population, size or geographic location.
Albania will build on its multilateral experience by taking on and increasing its multilateral commitments. Next year Albania will chair the Organization for Security and Cooperation in Europe for 2020, with a special focus on the protracted conflicts in and around Ukraine, Nagorno Karabakh and Transnistria, to mention only a few. Albania will also devote special attention to fighting any form of discrimination, particularly anti-Semitism and Islamophobia, by relying on its exemplary interreligious tolerance, and by strengthening the role of women in peacebuilding activities, reflecting our nation’s feminist spirit. For a century Albania has provided a historical example of how harmony among Muslims, whether Sunni or Bektashi, Christians, whether Catholic or Orthodox, and Jews is not only possible but also socially fruitful. Though we are often regarded as a Muslim-majority country, we are also the land of Mother Teresa, now Saint Teresa, who is our highest national symbol and most distinguished daughter. Perhaps it is her human solidarity and commitment to universal goodness that should still guide us as we face the great threats to peace and security all over the world today.
Given its exceptional historical record and now very mature multilateral experience, Albania is no longer concealing its ambition to serve as a non-permanent member of the Security Council in 2022 and 2023. I therefore call on all nations here today to take positive note of our Security Council bid for 2022. However, having global ambitions does not mean ignoring regional issues. My region of the Western Balkans has a long history of oppression and conflict and suffered under two of the cruellest evils of the twentieth century, communist dictatorships and inter-ethnic wars. As a result, while in the heart of Europe, the Western Balkans is its most underdeveloped region, with a number of disputes that still continue. We especially celebrated the Prespa agreement, which ended a decades-long dispute between Greece and North Macedonia. Albania was actively engaged in making it possible, and we see it as an inspiring example for the settlement of other ongoing disputes.
In order to build stronger ties and streamline cooperation by building a road map for connectivity and mobility in our region, Albania is working closely with Kosovo, Montenegro and North Macedonia, and looks forward to working with Serbia, too. However, while the climate for regional cooperation has improved significantly, the open dispute between the Republic of Kosovo and Serbia is still an obstacle to the entire region’s potential for development. Regardless of the issues that a young democracy like that of Kosovo might naturally face, it is quite clear that more than a decade after declaring independence, the Republic of Kosovo has managed to build a vibrant democracy and prove itself a reliable regional partner that has never wavered in its Euro-Atlantic commitment.
The time has come for all members of the Assembly — above all our Serbian friends — to recognize Kosovo’s independence, do justice to history and acknowledge reality, as the only reliable basis for building a better, common future. I therefore call on Serbia to recognize that an independent Kosovo is a reality that cannot be reversed and therefore to stop living in denial and make history — for themselves and for the world — by accepting reality. It is also important that Kosovo be given the opportunity to join all international and regional organizations that any independent sovereign country in the world has a right to join.
It is my sincere hope and daily commitment that the countries of the Western Balkans will manage to break once and for all with their past and work together to build their economies, integrate their markets and provide a better future, thinking and working for their children and ceasing to talk about their ghosts from the past. In that regard, I must underline a fact that I have stressed repeatedly to my European colleagues, which is that it is inexcusable that Kosovo, a country of just 2 million people, remains the only country in Europe today whose people remain isolated from the entire network of the visa-liberalization regime.
Since 2014, more than 100 million people have been added to the multitudes of people who can enter the European Union (EU) without a visa. How is it possible that the EU can still hold 2 million people hostage who have fought hard for their freedom and are firmly committed to the EU perspective? I urge the EU to stop this nonsense. On that note, I must also emphasize that the stability, security, prosperity and democracy of the region can be guaranteed only by adopting the European perspective. For this reason, a positive response to Albania and North Macedonia’s ambitions for opening accession talks will not be a mere acknowledgment of their merits, but also strategically the wisest decision by the EU for the EU.
When the first man stepped on the moon in the late 1960s — which, by the way, was a sign not only that humankind was expanding the limits of its universe, but also that it was heading into its future — Albania’s universe was extremely narrow and its orientation was backward. As the most isolated country on earth, Albania was the North Korea of Europe of its day. While the heritage of the past still affects the dynamics of our country in multiple ways, Albania has today joined the nations of the world in trying to build a brighter future by carrying out its institutional tasks in accordance with the 2030 Agenda for Sustainable Development. My Government considers the implementation of the 2030 Agenda to be an important part of Albania’s vision for development and integration. Indeed, we see it as an important complement to the agenda determined by our efforts to join the European Union. Our national strategy for development and integration combines our agenda for European integration with the 2030 Agenda.
We are committed to both these agendas for a very simple reason. We believe that they constitute a road map for modernizing our country and institutions and for elevating our society. Among the most important milestones of that agenda are our action plans on Roma — Egyptians — and on lesbian, gay, bisexual and transgender people and persons with disabilities. They contain concrete plans that are being implemented in order to guarantee the rights of these groups, which have very often been unfairly and unjustly marginalized. In addition, we have made great progress in terms of gender equality, with more women than ever before represented in Government, Parliament, regional councils and public administration. I am very proud to say that there are more women than men in my Government, which a good indicator of success.
In his memorable visit to Tirana in 2014, Pope Francis advised the youth of Albania to fly higher and higher and higher but never to forget their nest. While that sounds almost like divine advice, it is also an absolutely realistic demand, not only for Albania but it would seem for the entire region. In the context of our broad ambition to convert the brain-drain phenomenon into a process of brain circulation, we are pursuing special programmes to enable the members of our diaspora to anchor their futures in their country of origin.
There is one more element that I would be remiss not to mention, which is Albania’s unprecedented justice reform. The process of conducting a major clean-up by removing corrupt judges and prosecutors from the system, as well as establishing new judicial institutions tailored to tackling corruption and organized crime at the highest levels, is transforming the entire face of the country. The decades of corruption in the judiciary not only prevented justice from being served, it also became an impediment to ensuring that justice was the rule of our daily existence as a society. As the new justice system gradually takes shape and becomes fully operational, we hope that it will seriously curtail all acts of corruption and abuse of power and that it will finally ensure the triumph of a sense of justice and the rule of law throughout my country, a country I love deeply and am proud to represent in this Hall today.
